Citation Nr: 0106273	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  95-16 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March to June 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 decision of the RO.  

In April 1979, the RO denied the veteran's original claim of 
service connection for hypertension.  

In a July 1999 Supplemental Statement of the Case, the RO 
determined that new and material evidence had been submitted 
to warrant the reopening of the claim.  Thus, the issue comes 
to the Board as reflected on the preceding page.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The Board also finds that additional development of the 
record as discussed hereinbelow is indicated in this case.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the nature and likely etiology 
of his claimed hypertension.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should elicit from 
the veteran and record a full clinical 
history referable to the claimed 
hypertension.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
preexisting hypertension underwent an 
increase in severity beyond the normal 
progression of the disorder during the 
veteran's period of active service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


